Exhibit 10.2

November 9, 2020

Jeffrey M. Nugent

Address on file

RE: Separation Agreement

Dear Jeff,

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding the separation of your employment with Sientra, Inc. (the
“Company”). This Agreement will become effective on the “Effective Date” as
defined in Section 11 herein. You and the Company hereby agree as follows:

1. SEPARATION. You have submitted and the Company has accepted your resignation
from your positions as Chairman of the Board and Chief Executive Officer. You
shall continue as a non-executive employee with the Company until December 31,
2020 the “Separation Date”) to assist the company on various strategically
important issues relating to the smooth transfer of knowledge and know-how
regarding your role and primary responsibilities, including without limitation,
business and financial plans, product development and R&D strategies, and
operations. You shall receive your regular salary and benefits up through the
Separation Date.

2. SEPARATION BENEFITS. In exchange for your covenants and releases herein, and
provided that this Agreement becomes effective as specified in Section 11 below,
the Company will provide you with the following separation benefits
(collectively, the “Separation Benefits”), which are equivalent in amount to
those described in Section 6.3 of the Employment Agreement between you and the
Company effective November 12, 2015, and as subsequently amended on May 8, 2017,
March 30, 2018 and March 13, 2019 (collectively the “Employment Agreement”)

(a) Severance. Following the Separation Date, and on or before March 15, 2021,
the Company shall pay you a lump sum payment of $2,226,000 representing an
amount equal to (i) twenty-four (24) months of your base salary of $636,000 in
effect on the Separation Date; and (ii) two (2) times the annual bonus of
$477,000 earned by you in connection with the completion of fiscal year 2019.

(b) Health Care Coverage. Provided that you timely elect continued coverage
under COBRA, the Company shall reimburse you for your COBRA premiums to continue
coverage (including coverage for eligible dependents, if applicable) (the “COBRA
Premiums”) through the period (the “COBRA Premium Period”) starting on your
Separation Date and ending on the earliest to occur of: (i) twenty-four
(24) months following the Separation Date; (ii) the date you become eligible for
group health insurance through a new employer; or (iii) the date you cease to be
eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 2

 

during the COBRA Premium Period, you must immediately notify the Company of such
event. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equay to the monthly COBRA premium that you
would be required to pay to continue your group health coverage in effect on the
date of your employment termination (which amount shall be based on the premium
for the first month of COBRA coverage), which payments shall be made on the last
day of each month regardless of whether you elect COBRA continuation coverage
and shall end on the earlier of (x) the date upon which you obtain other
employment or (y) the last day of the twenty-fourth (24th) calendar month
following the Separation Date.

(c) Equity Awards. The Company shall accelerate the vesting of that portion of
all the unvested Company equity awards granted to you such that all of your
outstanding unvested Company equity awards shall be deemed as vested and
exercisable as the Separation Date; provided further, that you shall have
twenty-four (24) months from the Separation Date to exercise any or all of your
vested equity awards. Any unexercised vested awards will be forfeited if not
exercised within twenty-four (24) months of the Separation Date. Details on your
stock holdings from Computershare may be viewed by accessing your user account
at https://www.computershare.com.

(d) Relocation Expenses. The Company shall reimburse you, upon the presentation
of appropriate receipts and supporting documents, up to a maximum of $100,000
for any expenses incurred within twelve (12) months of your Separation Date in
connection with your relocation from Santa Barbara, CA to your former residence
in New York, NY.

(e) Tax Withholding. All compensation described in this Section 2 will be
subject to the Company’s collection of all applicable federal, state and local
income and employment withholding taxes.

(f) Final Expense Report. You will have thirty (30) days from the Separation
Date to submit a final expense report for business expenses incurred through the
Separation Date. Reimbursement for such expenses will be made to you within five
(5) days after receipt of the expense report.

3. OTHER COMPENSATION AND BENEFITS. Except as expressly provided herein or
pursuant to the terms of any plan providing for retirement benefits, including,
without limitation, any 401(k) plan, sponsored by the Company for your benefit,
you acknowledge and agree that you are not entitled to and will not receive any
additional compensation, wages, reimbursement, severance, or benefits from the
Company.



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 3

 

4. TERMINATION OF THE COMPANY’S OBLIGATIONS. Notwithstanding any provisions in
this Agreement to the contrary and except as consented to above, the Company’s
obligations hereunder shall cease and be rendered a nullity immediately should
you fail to comply with any of the provisions of this Agreement.

5. COMPANY PROPERTY. You shall work with the Company to ensure that by no later
than December 31, 2020 you will return to the Company all Company documents (and
all copies thereof) and other property of the Company in your possession or
control, including, but not limited to, all data and files, computer security
access, files, business plans, notes, financial information, financial
information, data, computer-recorded information, tangible property, including
entry cards, keys and any other materials of any nature pertaining to your work
with the Company, and any documents or data of any description (or any
reproduction of any documents or data) containing or pertaining to any
proprietary or confidential material of the Company; provided that you shall be
permitted to retain copies of documents relating to the terms and conditions of
your employment with the Company (for example, copies of Stock Option
Agreements).

6. CONFIDENTIAL INFORMATION AND PROPRIETARY INFORMATION OBLIGATIONS. You
acknowledge signing the Company’s Confidentiality, Inventions and
Non-Interference Agreement (the “CINA”) containing a confidentiality agreement
in connection with your employment with the Company. You represent that you have
complied with and will continue to comply with the terms of the CINA and
Section 13 of the Employment Agreement. Section 13 of the Employment Agreement,
together with any other promises necessary or desirable to fully accomplish the
purposes of such provision, is deemed incorporated herein by reference as if
fully set forth herein, and shall remain in full force and effect and shall not
be terminated as a result of the execution and delivery of this Agreement or by
the agreements and undertakings of the parties contained herein.

7. NON-DISPARAGEMENT; INQUIRIES. You shall not make any disparaging comments or
statements about the Company, its services, its products, its work, the members
of its Board of Directors (the “Board”), or executive management. The Company
will follow its standard neutral reference policy in response to any inquiries
regarding you from prospective employers, i.e., only dates of employment and
position(s) held will be disclosed. Upon termination of your employment, the
Company agrees to direct the members of the Board and executive officers of the
Company not to make any disparaging comments about you, your professional
capabilities or your service to the Company. Nothing in this Agreement shall
preclude you or the Company (or its employees, officers, directors, or agents)
from responding accurately and fully to any question, inquiry or request for
information when required by legal process.

8. COOPERATION AND ASSISTANCE. You agree that you will not voluntarily provide
assistance, information, encouragement, or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim by or against the Company, nor shall you induce or encourage any
person or entity to do so. The foregoing sentence



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 4

 

shall not prohibit you from testifying truthfully under subpoena. You warrant
that you have not previously provided assistance, information, encouragement, or
advice, directly or indirectly, to any person or entity in connection with any
claim by or against the Company. You agree to provide (voluntarily and without
legal compulsion) prompt cooperation and accurate and complete information to
the Company in the event of litigation involving the Company or its officers or
directors and to respect and preserve all privileges held by or available to the
Company. The Company agrees to compensate you for your time spent consulting
with and traveling to any litigation-related proceeding at a reasonable the rate
to be agreed between you and the Company plus reimbursement of reasonable travel
costs.

9. INJUNCTIVE RELIEF. The parties agree that any remedy at law will be
inadequate for any breach by you or the Company of the covenants under Sections
6, 7, and 8 of this Agreement, and that each party shall be entitled to an
injunction both preliminary and final, and any other appropriate equitable
relief to enforce her or its rights set forth in these Sections. Such remedies
shall be cumulative and non-exclusive, being in addition to any and all other
remedies either party may have..

10. RELEASE OF CLAIMS.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Separation Benefits, you hereby generally and completely release
the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, investors and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and known, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, the Employment Agreement, or the termination of your employment;
(ii) all claims related to your compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, wrongful termination, and discharge in violation of public policy; and
(v) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act (“ADEA”), the federal Family and Medical Leave Act (as amended) (“FMLA”),
the California Family Rights Act (“CFRA”), the California Labor Code (as
amended), the California Unruh Act, and the California Fair Employment and
Housing Act (as amended).



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 5

 

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights or
claims which are not waivable as a matter of law; (iii) any rights under the
Company’s equity plans and award agreements granted thereunder; and (iv) any
claims for breach of this Agreement. In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, the
California Department of Fair Employment and Housing, or any other government
agency, except that you acknowledge and agree that you hereby waive your right
to any monetary benefits in connection with any such claim, charge or
proceeding. You represent and warrant that, other than the Excluded Claims, you
are not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.

(d) Acknowledgements. You acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled; (ii) that you have been paid for
all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible, and have not suffered any
on-the-job injury for which you have not already filed a claim; (iii) you have
been given sufficient time to consider this Agreement and to consult an attorney
or advisor of your choosing; and (iv) you are knowingly and voluntarily
executing this Agreement waiving and releasing any claims you may have as of the
date you execute it.

(e) ADEA WAIVER. You knowingly and voluntarily waive and release any rights you
may have under the ADEA (defined above). You also acknowledge that the
consideration given for your releases in this Agreement is in addition to
anything of value to which you were already entitled. You are advised by this
writing that: (a) your waiver and release do not apply to any claims that may
arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this release (and you have done so); (c) you have twenty-one
(21) days within which to consider this release (although you may choose to
voluntarily execute this release earlier); (d) you have seven (7) days following
the execution of this release to revoke this Agreement; and (e) this Agreement
will not be effective until the eighth day after you sign this Agreement,
provided that you have not earlier revoked this Agreement (the “Effective
Date”). Nothing in this Agreement prevents or precludes you from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. You will not be entitled to
receive any of the benefits specified by this Agreement unless and until it
becomes effective.



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 6

 

11. SECTION 1542 WAIVER. In giving the applicable releases set forth herein,
which include claims which may be unknown at present, each party acknowledges
that you or it have or has read and understand(s) Section 1542 of the Civil Code
of the State of California which reads as follows:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

Each party expressly waives and relinquishes all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

12. NO ADMISSIONS. The parties hereto hereby acknowledge that this is a
compromise settlement of various matters, and that the promised payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by either party to the other party or to any other
person whomsoever.

13. ENTIRE AGREEMENT. This Agreement constitutes the complete, final and
exclusive embodiment of the entire Agreement between you and the Company with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. It may not be modified except in writing signed by you and the Chairman
of the Board of the Company. Each party has carefully read this Agreement, has
been afforded the opportunity to be advised of its meaning and consequences by
his or its respective attorneys, and signed the same of his or its free will.

14. SUCCESSORS AND ASSIGNS. This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors, and administrators of each
party, and inure to the benefit of each party, its agents, directors, officers,
employees, servants, heirs, successors and assigns.

15. APPLICABLE LAW. This Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California. The dispute resolution provisions of Section 14 of the Employment
Agreement shall apply to this Agreement. Subject to the foregoing, the parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court for Los Angeles, California. THE PARTIES TO THIS AGREEMENT AND
RELEASE HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO DISPUTES
ARISING UNDER THIS AGREEMENT AND CONSENT TO A BENCH TRIAL WITH THE APPROPRIATE
JUDGE ACTING AS THE FINDER OF FACT.



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 7

 

16. SEVERABILITY. If a court or arbitrator of competent jurisdiction determines
that any term or provision of this Agreement is invalid or unenforceable, in
whole or in part, the remaining terms and provisions hereof shall be unimpaired.
Such court or arbitrator will have the authority to modify or replace the
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.

17. INDEMNIFICATION. You will indemnify and save harmless the Company from any
loss incurred directly or indirectly by reason of the falsity or inaccuracy of
any representation made herein. The Company will indemnify and save harmless you
from any loss incurred directly or indirectly by reason of the falsity or
inaccuracy of any representation made herein. The Company and you acknowledge
and agree that the terms of the Company’s standard form of indemnification
agreement for members of the Board and executive officers of the Company have
applied to you in your role as an executive officer of the Company, and the
Company hereby affirms its continuing agreements and obligations as set forth in
such indemnification agreement with you.

18. AUTHORIZATION. You and the Company warrant and represent that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein and, further, that
each of them are fully entitled and duly authorized to give their complete and
final general release and discharge.

19. COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

20. SECTION HEADINGS. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

21. PHOTOCOPIES. A photocopy of this executed Agreement shall be as valid,
binding, and effective as the original Agreement.

22. SECTION 409A. It is intended that all of the benefits and payments payable
under this Agreement satisfy, to the greatest extent possible, an exemption from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and this Agreement will be construed to the greatest extent possible as
consistent with those exemptions, and to the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed to the greatest
extent possible in a manner that complies with Section 409A. For purposes of
Section 409A, your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if you are



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 8

 

deemed by the Company at the time of your separation from service to be a
“specified employee” for purposes of Section 409A, and if any of the payments
upon separation from service set forth herein and/or under any other agreement
with the Company are deemed to be “deferred compensation”, then to the extent
delayed commencement of any portion of such payments is required in order to
avoid a prohibited distribution under Section 409A and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month period measured from the
date of your separation from service; (ii) the date of your death; or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation. If the release revocation period spans two calendar years, payments
will commence in the second of those two calendar years to the extent required
to comply with Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Jeffrey M. Nugent

November 9, 2020

Page 9

 

Please confirm your assent to the foregoing terms and conditions of our
Agreement by signing and returning a copy of this letter to me.

 

Sincerely, SIENTRA, INC. BY:  

/s/  Nicholas Simon

  Nicholas Simon on Behalf of the Board of Directors

 

Having read and reviewed the foregoing, I hereby agree to and accept the terms
and conditions of this Agreement as stated above.

/s/  Jeffrey M. Nugent

Jeffrey M. Nugent

  

November 10, 2020

Date